Citation Nr: 0305504	
Decision Date: 03/24/03    Archive Date: 04/03/03	

DOCKET NO.  98-14 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1971 to 
November 1973.

This matter was previously before the Board of Veterans' 
Appeals (Board) in April 2000 at which time it was remanded 
in pertinent part for further development.  The requested 
actions have been accomplished and the case has been returned 
to the Board for appellate review.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The probative medical evidence of record does not 
establish that the veteran has PTSD attributable to 
experiences on active service.  

3.  No complex or controversial medical question has been 
presented in this case.  


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD which was incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2002).  

2.  An opinion from an independent medical expert is not 
warranted.  38 U.S.C.A. §§ 5109(a), 7109(a) (West Supp. 
2002); 38 C.F.R. §§ 20.901(a) (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
the instant appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The VCAA and its 
implementing regulations essentially eliminated the concept 
of a well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, to define the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal as all notification and development action 
needed to render a fair decision of the claim, to the extent 
possible, have been accomplished.

Through various rating decisions, the 1998 statement of the 
case, and the January 2002 supplemental statement of the 
case, the veteran and his representative have been notified 
of the law and regulations governing entitlement to the 
benefits sought, the evidence which would substantiate a 
claim, and the evidence that has been considered in 
connection with the appeal.  Additionally, the veteran had 
the opportunity to provide testimony on his behalf at a 
personal hearing in October 1994.  Further, the case was 
remanded by the Board in 2000 for development which included 
examinations by VA psychiatrists in 2000 and 2001.  The Board 
believes as a result that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and what evidence, if any, 
while retrieved by VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Another remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate in questioning, 
blind adherence in the face of overwhelming evidence in 
support will result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The Board 
finds that VA has satisfied its duty to inform and assist the 
veteran in the case with respect to the issue at hand.  The 
case has already been remanded by the Board for further 
development.  The requested actions have been accomplished.  
Further development of the claim and further expending of 
VA's resources with respect to the claim is not warranted.  
As for the representative's request that the undersigned 
secure and independent medical expert opinion in the event an 
allowance is not forthcoming, pursuant to VA law and 
regulation, the Board may secure an independent medical 
expert opinion when, in the Board's judgment, it is warranted 
by the medical complexity or controversy involved in the 
appeal.  38 U.S.C.A. §§ 5109(a), 7109(a); 38 C.F.R. 
§ 20.901(a).  In this case, the Board is satisfied that the 
medical opinions already of record emphatically address the 
question at issue in the appeal.  There was no medical 
complexity or controversy involved that would warrant 
obtaining an independent medical expert opinion.  The 
representative is particularly concerned with the opinion 
expressed by a VA psychiatrist at the time of the September 
2001 examination.  However, the undersigned notes that the 
premise discussed by the psychiatrist is not supported by the 
evidence of record and that there is no showing that the 
veteran was ever rendered unconscious while in service, a 
matter which will be addressed below. 

A review of the service medical records reflects that on one 
occasion in November 1971 the veteran was apparently kicked 
in the right eye and was seen for evaluation of vertigo 
because of subconjunctival hemorrhoids.  

Of record is a report of a record of proceedings under 
Article 15 of the Uniform Code of Military Justice.  It was 
noted that another individual assaulted the veteran on 
August 11, 1973 by striking him on the face with his fist.  
The veteran received a broken nose.  There was no reference 
to his having been rendered unconscious.  

Additional service medical records reflect that the veteran 
was seen for psychiatric evaluation purposes in October 1973 
following an episode of scratching himself on the chest and 
left upper arm with a dull razor.  He did this of his own 
admission to call attention to the fact that he wanted to get 
out of the service because of marital problems.  He described 
a difficult marital situation.  Notation was made that he had 
had difficulties with impulsive behavior during his 
developmental years.  

Post service medical records include a December 1975 intake 
interview at a private facility where the veteran had been 
referred by his family whose members were concerned about his 
behavior.  It was indicated he had talked about taking his 
own life and was noted he had mutilated himself on three 
separate occasions.  It was noted that one time he mutilated 
himself while in service with a knife and was admitted to a 
psychiatric unit.  The other two incidents came following 
service discharge.  It was stated that each of these 
mutilating events had occurred after severe upset in marital 
discord.  

Additional post service medical records reflect continuing 
treatment and evaluation of the veteran for varying 
psychiatric disorders, to include schizo-affective disorder, 
major affective disorder, bipolar affective disorder, PTSD, 
schizophrenia, and dependence on various substances.  

The veteran was accorded an examination by a VA psychiatrist 
in December 2000.  The individual stated that it appeared the 
veteran had been admitted to a psychiatric hospital while 
with the U.S. Army in Germany about one month after he was 
reportedly beaten unconscious by a fellow soldier.  He 
explained that at the time he was quite depressed and had a 
lot of "pressure inside."  The veteran believed that all his 
psychiatric difficulties were a result of the beating that he 
sustained while in service.  The examiner noted there was 
little or no evidence of this in the record or in the 
veteran's verbal report, aside from the veteran's belief in 
that regard.  The examiner stated the veteran had a 
schizo-affective disorder that was biogenetic in nature and 
that he stated what had happened regardless of whether or not 
the veteran had been beaten or even whether or not he had 
been in the service.  The examiner added "that may have well 
been triggered by the beating, though something else might 
have done it just as well."  The examiner went on to say that 
the veteran had a schizo-affective disorder which was "not a 
product with the beating that this man received while in the 
service."  The examiner added that there was insufficient 
evidence at the present time to justify the diagnosis of 
PTSD.  The examiner believed that all the other psychiatric 
diagnoses the veteran had been given were more descriptions 
of his symptoms and were not accurate in his opinion.  He 
noted there were few nightmares about the beating that the 
veteran had in service, but explained that these appeared to 
be more a matter of a psychotic fixation than anything 
related to a true PTSD.  He indicated that following a review 
of the available medical records, including the claims file, 
and his clinical examination, it is his opinion the veteran 
had a Axis I diagnosis of a chronic schizo-affective 
disorder, currently in partial remission.  He also gave 
Axis I diagnoses of chronic alcohol dependence and cannabis 
abuse and/or dependence.  

The veteran was accorded a psychiatric examination by another 
VA psychiatrist in September 2001.  The evaluation consisted 
of a review of the veteran's two-volume claims folder, review 
of his therapy progress notes for the past two years, 
clinical interview, and psychological testing.  It was noted 
that the veteran was in receipt of nonservice-connected 
pension and Social Security disability benefits.  

It was indicated that the veteran did not see combat while in 
service.  He spoke of two distressing incidents which 
occurred while serving in Germany.  He recalled one when he 
was serving as a barracks guard and a black soldier found 
that water and shaving cream had been spread on his bed.  The 
veteran got the individual clean bedding material.  He 
claimed that later that night the individual found his bed 
had been tampered with again and about "30 black guys with 
chains and broken bottles arrived at the barracks."  He 
related that he was able to talk them out of any trouble and 
they left without incident.

He stated that the second incident occurred when he was 
assaulted by another soldier who hit him in the head with a 
beer bottle.  He indicated that the individual got on top of 
him and beat him in the face and head until he lost 
consciousness.  He believed that incident "literally 
destroyed my mind.  I couldn't function as a soldier 
anymore."  He stated he was hospitalized in the psychiatric 
unit and he indicated that he received 18 stitches to the 
head and had his nose reset.  He added that while in the 
hospital he cut his chest with a razor blade.

The examiner opined that the veteran did not seem to have 
experienced a qualifying stressor event for PTSD.  He noted 
that although being physically assaulted and beaten to 
unconsciousness was a "terrible event, it was not 
life-threatening and the veteran did not sustain serious or 
lasting injuries."  He added there was no direct nexus or 
connection between the veteran's current symptoms and the 
assault in service.  

As for psychological testing, it was noted the results 
indicated over reporting or exaggeration of symptoms.  The 
Axis I diagnosis was a schizo--affective disorder, depressive 
type.  Also diagnosed as polysubstance abuse.  There was no 
Axis II diagnosis.  The examiner stated the veteran showed 
many signs and symptoms of psychosis and noted these are not 
characteristic of PTSD, but of a thought disorder.  He stated 
the veteran did not report intrusive thoughts or visual or 
auditory reminders of the assault in service.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

When the veteran initially filed his claim in the 1990's, 
entitlement to service connection for PTSD required medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.204(f).

Thereafter, § 3.304(f) was amended, effective March 7, 1997.  
64 Fed. Reg. 32,807-32,808 (1999).  The amended regulation 
provides:

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.

On March 7, 2002, a regulatory amendment addressing PTSD 
claims based on personal assault became effective.  

Although service connection may be established based on other 
inservice stressors, the following provisions apply for 
specified inservice stressors:

(3) If a PTSD claim is based on inservice personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to:  Records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to:  A 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economical or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on inservice personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of his stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3) (2002).

In this case, a review of the claims folder reveals varying 
psychiatric diagnoses for the veteran, including PTSD.  
However, the second and third criteria for establishing 
service connection are not shown to be met in this case.  
There are no medical records to corroborate the veteran's 
statements regarding his alleged stressful incident in 
service.  The veteran has testified that he was knocked 
unconscious by another soldier, but the contemporaneous 
service medical records make no reference whatsoever to that 
having happened.  The veteran was indeed hospitalized during 
service for psychiatric evaluation, but this followed the 
veteran taking a razor blade to himself because of marital 
concerns.  Records associated with the claims folder by VA 
include the report of proceedings relating to article 15 
given a soldier who gave the veteran a broken nose.  However, 
the report makes no reference to the veteran having been 
rendered unconscious during this episode.  The Board 
therefore finds no corroborating evidence of record regarding 
the occurrence of the claimed inservice stressor the way the 
veteran has reported it.  

In addition, the veteran was accorded examinations by two 
different VA psychiatrists, one in 2000, and another in 2001.  
Each indicated that he had access to and had reviewed the 
entire claims folder.  The examiners indicated that they had 
reviewed the veteran's reported history of his experiences on 
active service, review of the claims file and medical 
records, as well as specific psychological testing.  Each 
examiner concluded the veteran did not have PTSD.  Each 
examiner supported his conclusion with reference to the 
entire evidence of record.  Indeed, the psychiatrist who 
examined the veteran in 2000 stated that there was no 
connection in his opinion between the beating the veteran 
received in service and the psychiatric condition that now 
presented itself or the symptoms he had had over the years.  
The Board finds the reports of these examinations to be the 
most probative of record, because they are based on a review 
of the entire claims folder.  

The Board recognizes the veteran's assertions that he has 
PTSD due to experiences while on active service.  However, 
while he is competent to testify as to his own observations 
and recollections, he is not a medical professional, and is 
not qualified to express an opinion as to medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The same 
applies to statements from his mother and the wife of a 
service comrade.  In view of the foregoing, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for PTSD.  


ORDER

Service connection for PTSD is denied.  



                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

